 

Exhibit 10.22

 

AMENDED AND RESTATED INTEREST AGREEMENT

 

This Amended and Restated Interest Agreement (this “Agreement”) is entered into
on October 24, 2016 (the “Execution Date”), and made effective as of July 22,
2014 (the “Effective Date”), by and between OPIANT PHARMACEUTICALS, INC., a
Nevada corporation (the “Company”), and Valour Fund, LLC, a Delaware limited
liability company and successor in interest to this Agreement (“Valour”).

 

WHEREAS, on the Effective Date, the Company entered into that certain interest
agreement (the “Initial Interest Agreement”), as amended by a subsequent letter
agreement dated October 15, 2014, by and between the Company and a third party
(the “Letter Agreement” and, together with the Initial Interest Agreement, the
“Initial Agreement”), whereby the third party invested Three Million Dollars
(US$3,000,000) (the “Cumulative Investment”) during a period commencing on July
28, 2014 (the “Initial Investment Date”) through March 2, 2015, which funds have
been and are being used for the research, development, marketing,
commercialization, and any other activities connected to the Company’s treatment
to reverse opioid overdoses (now known as NARCAN® (naloxone hydrochloride) Nasal
Spray (the “Product”)), operating expenses (excluding investor relations and
excluding renting an office), and any other purpose consistent with the goals of
the third party (each, a “Purpose”);

 

WHEREAS, pursuant to the Initial Agreement, the Company, in exchange for the
Cumulative Investment, assigned the third party the right to receive a certain
amount of the financial return produced by the Product; and

 

WHEREAS, the third party has since assigned its rights and obligations under the
Initial Agreement to Valour, and Valour and the Company now desire to amend and
restate the Initial Agreement to (i) reflect the occurrence of events since the
Effective Date, (ii) incorporate the terms of the Letter Agreement and (iii) add
Valour, and remove the third party, as a party to this Agreement.

 

NOW, THEREFORE, with reference to the foregoing facts, the Company and Valour
agree as follows:

 

1.           The Interest and Company Buyback Right.

 

1.1           The third party has previously provided the Cumulative Investment
to the Company, which funds may be used for any Purpose.

 

1.2           The Company hereby agrees to assign to Valour, as the transferee
of the third party, the right to receive six percent (6%) of the Net Profit (as
defined below) generated from the Product in perpetuity from the Effective Date
(the “Interest”). The Interest shall not be transferrable or assignable to an
unrelated third party. “Net Profit” shall be defined as any pre-tax revenue
received by the Company that was derived from the sale of the Product less any
and all expenses incurred by and payments made by the Company in connection with
the Product, including but not limited to an allocation of Company overhead
based on the proportionate time, expenses and resources devoted by the Company
to Product-related activities, which allocation shall be determined in good
faith by the Company.

 

1.3           Notwithstanding any other provisions of this Agreement, at all
times after the Effective Date the Company shall have the right to buy back the
Interest or any portion of the Interest from Valour by providing written or
electronic notice to Valour or one of its representatives (each, an “Authorized
Party”). Any such notice shall include the percentage amount of the Interest to
be bought back by the Company, and such notice shall also include the dollar
amount invested by the third party that equals the percentage amount of the
Interest to be bought back by the Company based on a one percent (1%) per each
Five Hundred Thousand Dollars (US$500,000.00) of the Cumulative Investment
exchange (the “Buyback Amount”). In the event that such notice is provided
within two and one half (2½) years of the Initial Investment Date, then the
Company shall pay Valour two (2) times the Buyback Amount within ten (10)
business days of providing such notice. In the event that such notice is
provided after two and one half (2½) years from the Initial Investment Date,
then the Company shall pay Valour three and one half (3½) times the Buyback
Amount within ten (10) business days of providing such notice. Upon the
Company’s paying to Valour the Buyback Amount with respect to the Interest or
any portion of the Interest, such Interest or portion of the Interest, as
appropriate, shall be deemed either extinguished or transferred or sold back to
the Company, at the Company’s direction, and have no further legal effect and
the third party shall have no rights with respect to such amount of Interest
bought back by the Company. For illustrative purposes, if such a notice is
delivered three (3) years after the Effective Date and provides for a Buyback
Amount of One Million Dollars (US$1,000,000), which represents a two percent
(2.0%) amount of Interest, then the Company shall pay Valour Three Million Five
Hundred Thousand Dollars (US$3,500,000), which is equal to three and one half
(3½) times the Buyback Amount, within ten (10) business days of such notice and
upon such payment all of Valour’s rights related to such two percent (2%) amount
of Interest shall cease as Valour shall only own four percent (4%) of Interest.

 

 

 

 

2.           Net Profit Audits, Updates, Distributions and Other Transactions.

 

2.1           The Company shall provide Valour with an annual audit of Net
Profit (the “Audit”), which Audit shall be completed after the end of each
calendar year.  Notwithstanding the foregoing, this Paragraph 2.1 shall not be
applicable until the Product generates Net Profit.

 

2.2           After the end of each quarter of the calendar year, the Company
shall provide Valour with a written or electronic update with respect to the
status of the Product. If the Product generates Net Profit, then the Company
shall also provide Valour with a written or electronic statement of the
estimated Net Profit represented by the Interest.

 

2.3           After the end of each of the first three quarters of the calendar
year, the Company shall distribute to Valour eighty percent (80%) of such
calendar quarter’s Net Profit represented by the Interest, which amount shall be
estimated in good faith by the Company. Upon the completion of the Audit for
such calendar year, the Company shall distribute to Valour the Net Profit
represented by the Interest for the fourth quarter of the calendar year. In the
event that the Audit for such calendar year determines the Net Profit
represented by the Interest for the first three quarters of the calendar year
(the “Audited NP”) to be greater than the estimated Net Profit represented by
the Interest actually paid to Valour for the first three calendar quarters (the
“Estimated NP”), then the Company shall distribute to Valour the difference
between the Audited NP and the Estimated NP. In the event that the Audit for
such calendar year determines the Audited NP to be less than the Estimated NP,
then the Company shall deduct the difference between the Estimated NP and the
Audited NP from the distribution for the fourth quarter of such calendar year
and, if required, each following distribution until such amount is fully
deducted.

 

2.4           In the event that the Product is sold by the Company, then Valour
shall receive the percentage Interest that it holds of the net proceeds of such
sale, pro rata, and in the form of such net proceeds, after the deduction of all
expenses and costs related to such sale. In the event that the Company is sold,
then the Company shall engage an independent financial or accounting firm to
determine the fair value of the Company which is directly attributable to the
Product and Valour shall receive the percentage Interest that it owns of such
amount after the deduction of all expenses and costs related to such sale. All
other material transactions involving the Product not addressed herein shall be
addressed in good faith by the Company and Valour. For illustrative purposes,
with a Cumulative Investment equal to Three Million Dollars (US$3,000,000),
which represents a six percent (6%) amount of Interest, then in the event that
the Product is sold by the Company, Valour shall receive six percent (6%) of the
net proceeds of such sale, pro rata, and in the form of such net proceeds, after
the deduction of all expenses and costs related to such sale.

 

3.           Representations and Warranties of the Company.

 

The Company represents and warrants to Valour that:

 

3.1           The Company is a public company duly organized, validly existing
and in good standing under the laws of Nevada and has all requisite power and
authority to carry on its business as now being conducted and as proposed to be
conducted.

 

3.2           This Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws relating to or affecting creditors' rights
generally, or the availability of equitable remedies.

  

 2 

 

 

4.          Acknowledgement, Agreement and Covenant of Valour.

 

4.1           No Guarantee of Success. Valour acknowledges that this is a
speculative investment involving a high degree of risk and that there is no
guarantee of success or that Valour will realize any gain from the Cumulative
Investment, and Valour could lose the total amount of its Cumulative Investment.

 

4.2           Adapt Agreement. All amounts that Valour may be entitled to
receive in respect of proceeds received by the Company from the Company’s
License Agreement, dated December 15, 2014, by and between the Company and Adapt
Pharma Operations Limited, a wholly owned subsidiary of Adapt Pharma Limited
(“Adapt”), an Ireland-based pharmaceutical company (the “Adapt Agreement”), or
received by the Company from any transaction contemplated by the Adapt
Agreement, shall be the responsibility and obligation solely of the Company or
its successor. Valour agrees and covenants, for the benefit of the Company and
Adapt, Adapt’s successors, assigns and sublicensees and each of their respective
shareholders, directors, officers and employees (the “Adapt Parties”), that it
shall under no circumstances seek payment or other compensation for any such
amount directly from any Adapt Party or assert any claim against any Adapt Party
in relation to the Adapt Agreement or any transactions contemplated thereby.

 

5.          Miscellaneous.

 

5.1           Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be electronic
or in writing, and shall be delivered by email or by personal service, courier,
facsimile transmission or by United States first class, registered or certified
mail, postage prepaid, addressed to the party at the address set forth on the
signature page to this Agreement.  Any Notice, other than a Notice sent by
registered or certified mail, shall be effective when received; a Notice sent by
registered or certified mail, postage prepaid return receipt requested, shall be
effective on the earlier of when received or the fifth day following deposit in
the United States mails.  Any party may from time to time change its address for
further Notices hereunder by giving notice to the other party in the manner
prescribed in this Paragraph. Notwithstanding the foregoing, the Company may
send the information set forth in Paragraphs 2.1 and 2.2 via email.
Notwithstanding the foregoing, any Notice may be provided to an Authorized Party
as per the terms of this Agreement.

 

5.2           Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.

 

5.3           Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors, heirs
and personal representatives.

 

5.4           Waiver and Amendment.  No provision of this Agreement may be
waived unless in writing signed by all the parties to this Agreement, and waiver
of any one provision of this Agreement shall not be deemed to be a waiver of any
other provision.  This Agreement may be amended only by a written agreement
executed by all of the parties to this Agreement.

 

5.5           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Nevada without giving effect to the principles of
conflicts of law thereof.

 

5.6           Third Party Beneficiaries. The Company and Valour agree that the
Adapt Parties are express third party beneficiaries solely with respect to
Valour’s covenant contained in Paragraph 4.2 of this Agreement and the Adapt
Parties may enforce such provision hereof, and that the foregoing covenant is a
material inducement to Adapt continuing to be a party to the Adapt Agreement.

 

5.7           Captions.  The various captions of this Agreement are for
reference only and shall not be considered or referred to in resolving questions
of interpretation of this Agreement.

 



 3 

 

 

5.8           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by email delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the Company and Valour have duly executed this Agreement as
of the Execution Date.

 

OPIANT PHARMACEUTICALS, INC.         By: /s/ Dr. Roger Crystal         Name: Dr.
Roger Crystal         Its: Chief Executive Officer  

 

Address: 401 Wilshire Blvd., 12th Floor,         Santa Monica, CA 90401  

 

Attn: Dr. Roger Crystal       Tel.: (424) 252-4756       Email:
rcrystal@opiant.com  

 

VALOUR FUND, LLC         By: /s/ Thomas W. Richardson         Name: Thomas W.
Richardson         Its: Manager         Address:           Attn:           Tel.:
          Email:    

 

 

 